Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is “determine, at a first access point, a type of a carrier from a plurality of carriers, the type of the carrier is a primary listen-before-talk carrier or a secondary listen-before-talk carrier, wherein the primary listen-before-talk carrier differs from the secondary listen- before-talk carrier in that carrier sense multiple access with collision avoidance with exponential back-off is configured to occur only on the primary listen-before-talk carrier but not on the secondary listen-before-talk carrier, and energy detect clear channel assessment is configured to occur on the secondary listen-before-talk carrier after the primary listen-before-talk carrier is detected to be idle”, and “determine whether a type of the respective carrier used by at least one second access point is a primary listen-before-talk carrier or a secondary listen-before-talk carrier for the at least one second access point”.  





The closest prior art to Moon (Pub. No.: US 20160007368 A1) teaches in paragraphs [0046 and 0061], and in FIGS. 1 and 3, a second WLAN TX 103 (primary listen-before-talk carrier) selecting the smallest backoff number (back-off) transmits data, and neighboring WLAN TXs excluding the second WLAN TX 103 recognizes the busy channel. The backoff number is set to an arbitrary integer between 1 and contention window (CW), and a binary exponential backoff algorithm doubles the CW (exponential back-off) every time the data transmission fails.  Moon fails to teach 


The closest prior art to Abeysekera et al. (Pub. No.: US 20150289142 A1) teaches in paragraphs [0123, 0464 and 0467], and in FIGS. 1, 3 and 33, wireless communication unit 114 performs wireless communication using access control based on CSMA/CA.  It is checked whether the secondary 20 channel of the selected channel can be assigned (step S236). It is checked in step S237 whether there is a neighboring wireless access point that uses the secondary 20 channel of the selected channel as a primary channel (step S237).  Abeysekera fails to teach “determine, at a first access point, a type of a carrier from a plurality of carriers, the type of the carrier is a primary listen-before-talk carrier or a secondary listen-before-talk carrier, wherein the primary listen-before-talk carrier differs from the secondary listen- before-talk carrier in that carrier sense multiple access with collision avoidance with exponential back-off is configured to occur only on the primary listen-before-talk carrier but not on the secondary listen-before-talk carrier, and energy detect clear channel assessment is .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Joshua Smith  
/J.S./  
3-30-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477